DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 07/25/2022. Claims 1 – 16 are currently pending in this application.
The applicant’s arguments have been considered but are moot in view of new ground(s) of rejections necessitated by the applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, as amended, recites
“wherein the first configuration information associated with the synchronization signal configures the CSI report to include the first CSI based on the synchronization signal”.

The phrase “configures the CSI report to include” is interpreted as something which controls whether or not to include “the first CSI based on the synchronization signal” in the CSI report. On page 6 of the Remarks, the applicant states that support allegedly may be found in paragraphs 0132, 0133 and 0135 of published application.
However, the examiner was not able to find in the cited paragraphs, or anywhere in the specification as filed, support for this limitation and specifically that “the first configuration information associated with a synchronization signal” somehow controls whether to include “the first CSI based on the synchronization signal” in the CSI report. On the contrary, it appears that what actually controls whether to include “the first CSI based on the synchronization signal” in the CSI report is whether a CSI-RS is configured and transmitted. See FIG 9 and paragraphs 0138 of the published application which is cited below (underlining by the examiner):
“At step 900, the terminal checks whether a CSI-RS is configured and transmitted. When the CSI-RS is configured and transmitted at step 900, the terminal measures a channel state based on the CSI-RS, generates channel state information, and reports the channel state information to the base station at step 920. When the CSI-RS is not configured nor transmitted at step 900, the terminal measures a channel state based on a synchronization signal, generates channel state information, and reports the channel state information to the base station at step 910 by using methods of the present invention.”
As may be seen, “the first configuration information associated with a synchronization signal” does not appear to control whether or not “the first CSI based on the synchronization signal” is included in the CSI report, but it is actually determination that the CSI-RS is not configured and not transmitted.

The same consideration applies to similarly worded claims 5, 9 and 13.
Therefore, the examiner considers claims 1, 5, 9 and 13 as containing new matter.  To overcome this rejection, the applicant is required to point out the exact place in the specification as filed which would provide support for the subject matter of claims 1, 5, 9 and 13 as explained above or to amend the claims to bring them in conformance with the specification.

Claims 2 – 4, 6 – 8, 10 – 12 and 14 – 16 are rejected as being dependent from the rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180227838 (Hayashi) in view of US 20110222628 (Chun), US 20130039199 (Liao) and further in view of US 20130301422 (Caretti).
Regarding claims 1 and 5, Hayashi teaches “A method for receiving channel state information (CSI) of a base station in a wireless communication system, the method comprising:
transmitting, to a terminal (paragraph 0088: a report criteria configuration is provided by RRC signaling to the terminal.)…”
“…receiving a CSI report from the terminal (paragraph 0088: after deciding in the report criteria evaluation that reporting of a measurement value is required, the terminal device transmits measurement report information (a measurement report message) over a radio interface. Further, in the terminal device, CSI-RSRP and/or CSI-RSRQ and/or CSI-RSSI is measured),
wherein the CSI report includes first CSI based on the synchronization signal in case that…” “…the synchronization signal is used for the CSI report (paragraph 0088: in the terminal device, CSI-RSRP and/or CSI-RSRQ and/or CSI-RSSI is measured based on a … PSS (primary “synchronization signal”) and/or an SSS (secondary “synchronization signal”) and/or a second SSS configured for the DS measurement included in the measurement frequency bandwidth considered in a subframe within a configured DS Occasion. In other words, what this means is that the terminal device performs and transmits to the base station CSI measurements based on one of PSS and/or an SSS and/or a second SSS which are all types of “synchronization signal”), and the CSI report includes second CSI based on the CSI-RS in case that…” “…the CSI-RS is used for the CSI report (paragraph 0088: in the terminal device, CSI-RSRP and/or CSI-RSRQ and/or CSI-RSSI is measured based on a CSI-RS)…”
“…wherein the first CSI includes reference signal received power (RSRP) information…” “…based on the synchronization signal (paragraph 0088: RSRP and/or CSI-RSRP is measured based on a PSS and/or an SSS and/or a second SSS configured for the DS measurement included in the measurement frequency bandwidth considered in a subframe within a configured DS Occasion. This is included in the report).”

Although Hayashi teaches in paragraph 0088 that a report criteria configuration is provided by RRC signaling to the terminal, Hayashi does not disclose specifics such that “first configuration information associated with a synchronization signal, and second configuration information associated with a CSI-reference signal (RS)” that is transmitted so that “the first configuration information associated with the synchronization signal configures the CSI report to include the first CSI based on the synchronization signal” and “the second configuration information associated with the CSI-RS configures the CSI report to include the second CSI based on the CSI-RS”.

Chun in FIG 6 with corresponding description in paragraphs 0048, 0050 and 0073 describes a process in which BS transmits a synchronization signal (step S110), which may be a reference signal (or pilot) for time synchronization, frequency synchronization, frame synchronization, a channel estimation, a BS ID, and the like. A UE estimates each channel of multiple antennas by using the received synchronization signal and the midamble (step S130). When a synchronization signal is transmitted through a single transmission antenna, the UE estimates a channel with respect to the transmission antenna which transmits the synchronization signal through the synchronization signal. The UE may transmit a feedback signal to the BS on the basis of the estimated channels (step S140). The feedback signal may include a CQI (channel quality indicator), a PMI (precoding matrix indicator) for codebook-based precoding in multiple antenna system, an RI (rank indicator) which are known to comprise a channel state indicator (SCI). In other words, Chun teaches “CSI based on the synchronization signal”. Further, FIG 4 with paragraphs 0038 – 0040 disclose the disposition of a synchronization channel and a midamble in a downlink (DL) subframe. A downlink subframe may include a MAP, a synchronization channel (SCH), a midamble, a DL burst, and the like. The MAP indicates the position and size information of the synchronization channel (SCH), the midamble, the DL burst, and the like, included in the DL subframe. The MAP may be included in every DL subframe, while the synchronization channel (SCH) and the midamble may not be included in all DL subframes. In other words, transmission of the MAP together with synchronization channel represents transmission of the “first configuration information associated with a synchronization signal” “wherein the first configuration information associated with the synchronization signal configures the CSI report to include the first CSI based on the synchronization signal” since, as stated in paragraphs 0041 – 0042, the synchronization channel may be divided into a P-SCH (primary synchronization channel) for time and frequency and frame synchronization and an S-SCH (secondary synchronization channel) for a channel estimation. In other words, presence of S-SCH (secondary synchronization channel) for a channel estimation in the downlink frame causes channel state estimation by the user equipment based on the synchronization channel and subsequent transmission of the feedback signal. This causal relationship between transmission of the secondary synchronization channel and resulting transmission of the feedback comprising CSI means that “the first configuration information” “configures the CSI report to include the first CSI based on the synchronization signal.”
Therefore, since Hayashi does not disclose specifics of configuration, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Chun process of transmitting of the configuration information to generate CSI report based on the synchronization signal, in the system of Hayashi simply as design choice with predictable results and to fill in where Hayashi is silent since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the answer depends on “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 417. Doing so would have also allowed to specify information necessary for generation of the CSI report based on synchronization signal.

With respect to transmission of “second configuration information associated with a CSI-reference signal (RS)” so that “the second configuration information associated with the CSI-RS configures the CSI report to include the second CSI based on the CSI-RS”, Liao in FIG 6 and paragraphs 0037 and 0041 teaches that in step 615, the current downlink control signaling point or downlink data transmission point 603 sends a new CSI-RS configurations for CSI reporting and other necessary information to UE 601.  In step 616, UE 601 performs channel estimation and measures CSI on the new CSI-RS configurations. In step 617, UE 601 reports CSI measurement results to the current uplink receiving point 604. CSI measurement results contain rank indicator (RI), channel quality indicator (CQI), and precoding matrix indicator (PMI) of the selected serving points. 
In other words, Liao teaches transmission of “second configuration information associated with a CSI-reference signal (RS)” so that “the second configuration information associated with the CSI-RS configures the CSI report to include the second CSI based on the CSI-RS”.
Therefore, since Hayashi does not disclose specifics of configuration, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Liao process of transmitting of the configuration information to generate CSI report based on the CSI-RS, in the system of Hayashi simply as design choice with predictable results and to fill in where Hayashi is silent since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the answer depends on “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 417. Doing so would have also allowed to specify information necessary for generation of the CSI report based on CSI-RS.

With respect to the first limitation of the claim regarding transmission of the “first configuration information ” and the “second configuration information”, the claim language of the entirety of the claim does not require transmission of both of these configuration information simultaneously or even in the same cycle. In other words, transmission in one cycle only of the “first configuration information associated with a synchronization signal” with resulting generation and transmission of the “CSI report based on the synchronization signal”, and transmission in another cycle, later in time, only of the “second configuration information associated with a CSI-reference signal” with resulting generation and transmission of the “CSI report based on the CSI-RS” would also meet the claim.
Additionally or alternatively, Hayashi in paragraph 0088 teaches that it is preferable that, in the terminal device, CSI-RSRP and/or CSI-RSRQ and/or CSI-RSSI is measured based on a CSI-RS and/or a CRS and/or a PSS and/or an SSS and/or a second SSS. In other words, Hayashi teaches measurement of CSI based on both CSI-RS and either a PSS and/or an SSS and/or a second SSS (the latter three representing “synchronization signal”). In this case when the CSI is based on both CSI-RS and synchronization signal, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to transmit both configuration information associated with the synchronization signal and CSI-RS. Doing so would have provided necessary configurations for transmission of reports based on both CSIs.

While teaching inclusion of RSRP and/or CSI-RSRP measured based on a PSS and/or an SSS and/or a second SSS (“the first CSI”), Hayashi does not disclose that it is “for wideband.”
Caretti in paragraph 0058 teaches the user equipment measures cell radio quality of the serving cell and of the identified neighbour cells by exploiting the Synchronization Signals (SS) (corresponds to claimed “based on the synchronization signal”) or the Reference Signals (RS) transmitted by different cells 113. The measurements may include the Reference Signal Received Quality (RSRQ), the Signal to Interference Ratio of Reference Signals (RS SINR) and the Reference Signals Received Power (RSRP). Cell radio quality measures may be performed over the whole transmission band and thus are denoted as "wideband" (corresponds to claimed “reference signal received power (RSRP) information for wideband”). Alternatively, cell radio quality measures are performed over specific portions of the band denoted as "sub-bands".
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to optionally perform measurement of Reference Signals Received Power (RSRP) over the whole transmission band (“wideband”) based on synchronization signal, as disclosed by Caretti, in the system of Hayashi. Doing so would have provided relevant information regarding RSRP over the entire transmission band.

Regarding claim 9, this claim is for “a base station” performing the method claimed in claim 1. It was shown above with respect to rejection of claim 1 that Hayashi in combination with other cited references teaches or fairly suggests all steps of the method of claim 1. Therefore, claim 9 is rejected because of the same reasons as set forth in the rejection of claim 1 because they have similar limitations. Claim 9 additionally claims “a transceiver”, which is disclosed by Hayashi as combination of an OFDM signal transmission unit (downlink transmission unit) 506 and an SC-FDMA signal reception unit (CSI reception unit) 509 in FIG 3, and "a controller”, which is disclosed as a control unit (base station control unit) 502 in FIG 3.
Regarding claim 13, this claim is for “a terminal” performing the method claimed in claim 5. It was shown above with respect to rejection of claim 5 that Hayashi in combination with other cited references teaches or fairly suggests all steps of the method of claim 5. Therefore, claim 13 is rejected because of the same reasons as set forth in the rejection of claim 5 because they have similar limitations. Claim 13 additionally claims “a transceiver”, which is disclosed by Hayashi as combination of an OFDM signal reception unit (downlink reception unit) 602 and SC-FDMA signal transmission units 611 in FIG 4, and "a controller”, which is disclosed as combination of a channel state measurement unit (CSI generation unit) 608 and a control unit (terminal control unit) 606 in FIG 4.

Claims 3, 7, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180227838 (Hayashi) in view of US 20110222628 (Chun), US 20130039199 (Liao) and US 20130301422 (Caretti) as applied to claims 1, 5, 9 and 13 and further in view of US 20150023317 (Yokomakura).
Regarding claims 3, 7, 11 and 15, Hayashi does not explicitly teach “wherein the CSI includes a signal-to-noise and interference ratio (SINR) based on the synchronization signal.”
Hayashi in paragraph 0414 teaches that CSI includes a Channel Quality Indicator (CQI).
Yokomakura in paragraphs 0077 – 0079 teaches terminal estimates a channel between the terminal and the base station connected thereto, and a channel between the terminal and an interfering station, and treats the estimated channels as channel information. Each terminal measure reception quality from a synchronization signal. The reception quality may be reception SINR (Signal to Interference plus Noise power Ratio), and may be measured from the reception level of the synchronization signal. The terminals notify the base station respectively connected thereto of the channel information estimated and the reception quality measured. In other words, Yokomakura teaches measurement of SINR based on synchronization signal and transmission it as part of channel state information.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to include the measurements of SINR based on synchronization signal into the transmitted CSI, as disclosed by Yokomakura, in the system of Hayashi. Doing so would have allowed to perform better resource allocation based on the reception quality (see Yokomakura, paragraph 0081).

Claims 2, 4, 6, 8, 10, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180227838 (Hayashi) in view of US 20110222628 (Chun), US 20130039199 (Liao) and US 20130301422 (Caretti) as applied to claims 1, 5, 9 and 13 and further in view of US 20140254715 (Bareev).
Regarding claims 2, 6, 10 and 14, Hayashi does not explicitly teach “wherein a single antenna port is defined for the synchronization signal.”
Bareev teaches that in LTE, downlink synchronization signals are assigned to a single logical antenna port.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to assign a single logical antenna port for the downlink synchronization signals, as disclosed by Bareev, in the system of Hayashi. Doing so would have simply conformed to the LTE standard.
Regarding claims 4, 8, 12 and 16, Hayashi in combination with Bareev teaches or fairly suggests “wherein a physical channel associated with the synchronization signal is transmitted based on the single antenna port (Bareev, paragraph 0021: To support synchronization in LTE, there are special downlink physical synchronization signals (primary and secondary). Since, as stated in paragraph 0020, synchronization signals are assigned to a single logical antenna port, these physical downlink synchronization signals are, therefore, “transmitted based on the single antenna port”).”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648